Stolz, Judge.
The plaintiff obtained a default judgment against the defendant on a retail instalment contract for the purchase of an automobile. Defendant filed his notice of appeal and enumerates as error the rendition of the default judgment.
In his brief, defendant’s counsel complains that the judgment is contrary to law because the plaintiffs complaint was not signed by at least one attorney as per CPA § 11; Code Ann. § 81A-111 (Ga. L. 1966, pp. 609, 622). Held:
"It is a well-settled rule of law that a final judgment in a case, even in courts of record, cures all irregularities in the pleadings which could have been met by amendment had they been objected to in *211time.” Jones v. Dodd, 108 Ga. 513, 516 (34 SE 169); Sussan v. Smith, 52 Ga. App. 800, 802 (184 SE 643). Prior to the Civil Practice Act it was held that the failure of counsel to sign a petition was a defect which could be cured by amendment. Austin v. Ferst’s Sons & Co., 2 Ga. App. 91 (2) (58 SE 318) and cit.; Lanier v. Lanier, 79 Ga. App. 131, 132 (53 SE2d 131). At the time these cases were decided our law provided that petitions would be "signed by the plaintiff or his counsel.” Former Code § 81-101 (Ga. L. 1799, Cobb, 470; 1887, p. 64).
Argued May 2, 1973
Decided June 14, 1973.
Doyle C. Brown, for appellant.
Levine, D’Alessio & Cohn, Thomas E. Raines, for appellee.
It is our view that the Civil Practice Act (Ga. L. 1966, p. 609) did not change the aforestated sound principles of law.
The judgment of the trial court is affirmed.

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.